DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark L. Gleason on 8/18/2022.
For claim 1:
replace line 9-11 “an MRAM cell including a first MTJ selectively connectable to the first storage node of the SRAM cell and a second MTJ selectively connectable to the second output node of the SRAM cell”
 	with 
“an MRAM cell including a first MTJ selectively connectable to the first storage node of the SRAM cell and a second MTJ selectively connectable to the second storage node of the SRAM cell”.

	For claim 22: replace claim 22 with 
“22.  (Proposed) The memory device of claim 1, wherein the MRAM cell includes:
a third MTJ connected between the first storage node and the third bit line; and
a fourth MTJ connected between the second storage node and the third bit line.”


Allowable Subject Matter
	Claims 1, 6-8, 12-16, 19-20, 22-24, 26-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: wherein the second word line is configured to receive an MRAM word line control signal, and in response to the MRAM word line control signal transitioning to the logic high level turn on the second and fourth access transistors to connect a second terminal of the first MTJ to the first storage node and a second terminal of the second MTJ to the second storage node; wherein the second word line is configured to receive the MRAM word line control signal transitioning to a logic low level; and thereafter the second bit line is configured to receive the MRAM bit line control signal transitioning to the logic low level; the second word line is configured to receive the MRAM word line control signal transitioning to the logic high level while the second bit line continues to receive the MRAM bit line control signal at the logic low level; and the second word line is configured to receive the MRAM word line control signal transitioning to the logic low level while the second bit line continues to receive the MRAM bit line control signal at the logic low level; and wherein the memory device is configured to write data from the first MTJ to the first storage node of the SRAM cell, and write data from the second MTJ to the second storage node of the SRAM cell in response to a second event, and a combination of other limitations in the independent claims.
 
Independent claim 8/14 comprises similar allowable content as that of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827